                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,
                                           Case No. 11-CR-20188
v.
                                           HON. GEORGE CARAM STEEH
PHILLIP HARPER,

         Defendant.
____________________________/

           ORDER TRANSFERRING MOTION (DOC. 323) TO
          THE COURT OF APPEALS FOR THE SIXTH CIRCUIT

      Petitioner Phillip Harper filed a successive motion pursuant to 28

U.S.C. § 2255 based upon a constitutional claim and claims of ineffective

assistance of counsel. To file a successive § 2255 petition, Petitioner must

seek authorization from the court of appeals: A[b]efore a second or

successive application permitted by this section is filed in the district court,

the applicant shall move in the appropriate court of appeals for an order

authorizing the district court to consider the application.@ 28 U.S.C. '

2244(b)(3)(A).

      Accordingly, the court will transfer Petitioner=s motion to the court of

appeals. See In re Sims, 111 F.3d 45, 47 (6th Cir. 1997) (A[W]hen a

second or successive petition for habeas corpus relief or ' 2255 motion is

                                          -1-
filed in the district court without ' 2244(b)(3) authorization from this court,

the district court shall transfer the document to this court pursuant to 28

U.S.C. ' 1631.@).

      IT IS HEREBY ORDERED that Petitioner=s motion (Doc. 323) is

TRANSFERRED to the Court of Appeals for the Sixth Circuit pursuant to 28

U.S.C. ' 1631.

Dated: May 1, 2019

                                           s/George Caram Steeh
                                           GEORGE CARAM STEEH
                                           UNITED STATES DISTRICT JUDGE



                                CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                  May 1, 2019, by electronic and/or ordinary mail and also on
                        Phillip Harper, #45528-039, USP Terre Haute,
                   U.S. Penitentiary, P.O. Box 33, Terre Haute, IN 47808

                                      s/Barbara Radke
                                        Deputy Clerk




                                                -2-
